DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0259152 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 February 2020, 28 September 2020, and 05 August 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 (e.g., FIG. 1). The specification and FIGS. 4 and 6 use reference character 30 to designate an upper structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING BUS BAR ASSEMBLY SLIDELY DISPOSED ON ELECTRODE TABS OF BATTERY CELLS AND MANUFACTURING METHOD THEREOF.

The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "stacking a plurality of battery cells respectively including electrode tabs on each other." It is unclear if the phrase "on each other" is further limiting "a plurality of battery cells" or "electrode tabs."
Claim 1 recites the limitation "bus bar assemblies located on sides of the battery stack, from which the electrode tabs are drawn out." It is unclear if the phrase "from which the electrode tabs are drawn out" is further limiting "sides" or "the battery stack."
Claim 1 recites the limitation "a plurality of electrode tabs" in line 8. Claim 1 has previously recited the limitation "electrode tabs" in line 3. It is unclear if "a plurality of electrode tabs" recited in line 8 is further limiting "electrode tabs" recited in line 3.
Claim 2 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bus bar supports" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4–7 are directly or indirectly dependent from claims 1 and 3, and include all the limitations of claims 1 and 3. Therefore, claims 4–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 8 and 9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "stacking a plurality of battery cells respectively including electrode tabs on each other." It is unclear if the phrase "on each other" is further limiting "a plurality of battery cells" or "electrode tabs."
Claim 10 recites the limitation "disposing bus bar assemblies on sides of the battery stack, from which the electrode tabs are drawn out." It is unclear if the phrase "from which the electrode tabs are drawn out" is further limiting "sides" or "the battery stack."
Claim 10 recites the limitation "a plurality of electrode tabs" in lines 9–10. Claim 10 has previously recited the limitation "electrode tabs" in line 3. It is unclear if "a plurality of electrode tabs" recited in lines 9–10 is further limiting "electrode tabs" recited in line 3.
Claim 10 recites the limitation "the direction in which the electrode tabs are drawn out" in lines 12–13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11–15 are directly dependent from claim 10 and include all the limitations of claims 11-15. Therefore, claims 11–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisermann et al. (WO 2018/065580 A1; see English language equivalent, US 2019/0221798 A1; hereinafter Eisermann).
Regarding claim 1, Eisermann discloses a battery module (10, [0092]) comprising:
a battery stack (100) formed by stacking a plurality of battery cells (110) respectively including electrode tabs (111, 112) on each other (FIG. 4C, [0096]); and
bus bar assemblies (200) located on sides of the battery stack (100, [0100]), from which the electrode tabs (111, 112) are drawn out, to electrically connect the plurality of battery cells (110) to each other through a plurality of electrode tabs (111, 112; [0096]),
wherein each of the bus bar assemblies (200) comprises a plurality of openings configured hold the plurality of electrode tabs (111, 112; [0101], [0105]), and
each of the plurality of openings comprises an insertion portion (212) formed by opening one side thereof so that the electrode tab (111, 112) is inserted in a direction perpendicular to a direction in which the electrode tabs (111, 112) are drawn out (FIG. 4A, [0112]).
Regarding claim 2, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein, as the bus bar assembly (200) is slidely disposed in the direction perpendicular to the direction in which the electrode tabs (111, 112) are drawn out, each of the plurality of electrode tabs (111, 112) is inserted and held in each of the plurality of openings (FIG. 4B, [0113]).
Regarding claim 3, Eisermann discloses all claim limitations set forth above and further discloses a battery module, wherein the bus bar assembly (200) comprises:
one or more bus bars (220) respectively including one or more bus bar holes (FIG. 3A, [0105]); and
a bus bar support (210) configured to support the one or more bus bars (220) spaced apart from each other (FIG. 3B, [0108]),
wherein each of the bus bar supports (210) comprises one or more support grooves respectively formed so as to be located parallel to the one or more bus bar holes in the direction in which the electrode tabs (111, 112) are drawn out (FIG. 3B, [0108]), and
the one or more bus bar holes and the one or more support grooves are formed so as to have a predetermined length in the direction perpendicular to the direction in which the electrode tabs (111, 112) are drawn out, respectively (FIG. 3B, [0108]).
Regarding claim 4, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the insertion portion is formed in one longitudinal end of the support groove in each of the one or more support grooves (FIG. 3B, [0108]).
Regarding claim 5, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein each of the one or more bus bars (220) comprises a convex portion (223) formed by protruding one longitudinal side of the bus bar hole in the direction in which the electrode tabs (111, 112) are drawn out (FIG. 3A, [0107]).
Regarding claim 6, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein both longitudinal ends of each of the one or more bus bar holes in each of the one or more bus bars (220) are formed to be blocked (FIG. 3B, [0108]).
Regarding claim 7, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the insertion portion is formed with a width decreased toward inside the support groove from a lower end thereof on a side in which the electrode tab enters so as to guide an entry of the electrode tab (111, 112; [0108]).
Regarding claim 8
an upper assembly (140) disposed on an upper side of the battery stack (100) parallel to a direction in which the battery cells (110) are stacked (FIG. 2, [0098]), and
the bus bar assembly (200) is integrally formed with the upper assembly (140) in a direction perpendicular thereto (FIG. 4C, [0116]).
Regarding claim 9, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar assembly (200) is bound with a cooling plate (120, [0119]).
Regarding claim 10, Eisermann discloses a method of manufacturing a battery module comprising:
stacking a plurality of battery cells (110) respectively including electrode tabs (111, 112) on each other to form a battery stack (100, [0096]); and
disposing bus bar assemblies (200) on sides of the battery stack (100, [0100]), from which the electrode tabs (111, 112) are drawn out (FIG. 4C, [0096]),
wherein each of the bus bar assemblies (200) comprises a plurality of openings configured to hold each of a plurality of electrode tabs (111, 112; [0101], [0105]),
wherein the bus bar assemblies (200) are slidely disposed in a direction perpendicular to the direction in which the electrode tabs (111, 112) are drawn out (FIG. 4A, [0112]).
Regarding claim 11, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein each of the plurality of electrode tabs (111, 112) is inserted into each of a plurality of openings through an insertion portion (212) formed to be opened 
Regarding claim 12, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the bus bar assembly (200) is integrally formed with an upper assembly (140) in a direction perpendicular thereto, which is disposed on an upper side of the battery stack (100) parallel to a direction in which the battery cells (110) are stacked (FIG. 4C, [0116]); and
the electrode tabs (111, 112) of the battery stack (100) are slidely disposed on a side of the battery stack (100), from which the electrode tabs (111, 112) are drawn out during disposing the upper assembly (140) on the upper side of the battery stack (100, [0098]).
Regarding claim 13, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein a plurality of openings (FIG. 3A, [0108]) are formed in the bus bar assembly (200), each of which is configured to hold each of the plurality of electrode tabs (111, 112; [0101], [0105]), and
each of the plurality of electrode tabs (111, 112) is slidely inserted into the plurality of openings through an insertion portion (212) formed to be opened outward from one end of each of the plurality of openings, as the bus bar assembly (200) is slidely disposed (FIG. 4B, [0112]).
claim 14, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the bus bar assemblies (200) and the battery stack are connected (100) to each other (FIG. 4C, [0119]),
the connected bus bar assemblies (200) and the battery stack (100) are placed on a cooling plate (120, [0119]), and
the bus bar assemblies (200) and the cooling plate (120) are bound to each other by a first fastening member (FIG. 4C, [0059]).
Regarding claim 15, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein an upper cover (140) is disposed on an upper side of the battery stack (100) parallel to a direction in which the battery cells (110) are stacked (FIG. 2, [0098]),
a front cover (130) and a rear cover (130) are disposed on both sides of the battery stack (100) in the direction in which the battery cells (110) are stacked (FIG. 2, [0098]), and
the front cover (130) and the rear cover (130) are bound with the cooling plate (120) by a second fastening member (FIG. 2, [0059]), and
the front cover (130) and the rear cover (130) are bound with the upper cover (140) by a third fastening member (FIG. 2, [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2018/0315977 A1) discloses a battery module (FIG. 5, [0039]) comprising a battery stack (FIG. 5, [0039]) formed by stacking a plurality of battery cells (10) respectively including electrode tabs (11) on each other (FIG. 5, [0039]); and bus bar assemblies (20) located on sides of the battery stack (FIG. 5, [0039]), from which the electrode tabs (11) are drawn out, to electrically connect the plurality of battery cells (10) to each other through a plurality of electrode tabs (11, [0043]), wherein each of the bus bar assemblies (20) comprises a plurality of openings (S) configured hold the plurality of electrode tabs (11, [0043]), and each of the plurality of openings (S) comprises an insertion portion (S2) formed by opening one side thereof so that the electrode tab (11) is inserted in a direction perpendicular to a direction in which the electrode tabs (11) are drawn out (FIG. 5, [0053]).
Park (US 2011/0091763 A1) discloses a battery module (400, [0054]) comprising a battery stack (400) formed by stacking a plurality of battery cells (200) respectively including electrode tabs (212) on each other (FIG. 2, [0054]); and bus bar assemblies (100) located on sides of the battery stack (400, [0054]), from which the electrode tabs (212) are drawn out, to electrically connect the plurality of battery cells (200) to each other through a plurality of electrode tabs (212, [0054]), wherein each of the bus bar assemblies (100) comprises a plurality of openings (125) configured hold the plurality of electrode tabs (212, [0054]), and each of the plurality of openings comprises an insertion portion (126) formed by opening one side thereof so that the electrode tab (212) is inserted in a direction perpendicular to a direction in which the electrode tabs (212) are drawn out (FIG. 2, [0054]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725